Action for damages for personal injuries suffered by the infant plaintiff while a patient in the defendant’s institution. Companion action of the father for expenses. Judgment dismissing the complaint reversed on the law and the facts and a new trial granted, with costs to appellants to abide the event. The evidence presented a jury question as to whether or not the infant was injured through defendant’s negligence while a patient in its institution. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.